Citation Nr: 1209585	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

2.  Entitlement to service connection for trigger finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, May 1988 to July 1993, and again from September 1995 to October 1995.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issue of entitlement to service connection for bilateral CTS being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 24, 2011, prior to the promulgation of a decision in the appeal, the Board was notified by letter from the Veteran that he was withdrawing the claim for service connection for trigger finger.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of service connection for trigger finger have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.   

In the present case, at the Board hearing, the Veteran withdrew the issue of entitlement to service connection for trigger finger.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  See 38 U.S.C.A. § 7104(a).  


ORDER

The appeal as to the issue entitlement to service connection for trigger finger has been dismissed.   


REMAND

The Veteran asserts that service connection is warranted for bilateral CTS based upon service incurrence.  He maintains that he had bilateral CTS in service, but that he dealt with the discomfort at that time.  When he could no longer stand the discomfort, he states he was seen and treated for the condition shortly after service.  He claims that he still has the condition to this date.  

In an August 2008 statement from his private physician, S.K.S., MD, Dr. S.K.S. indicates, in pertinent part, that CTS is related with triggering of digits and occurs over time, most likely during the course of the Veteran's military career.  The associated private medical records show that Dr. S.K.S. provided treatment to the Veteran for bilateral CTS beginning in August 2007.  He began treating the Veteran for trigger finger in May 2006.  However, the evidence is ambiguous as to whether the Veteran currently has bilateral CTS and whether he has had such a disability during the pendency of the claim that was filed in January 2008.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not undergone a VA examination for his claimed condition.  In light of the evidence and assertions discussed above, a VA examination with an opinion is deemed necessary.  It is important in order to address whether the Veteran in fact has CTS and, if so, whether it is attributable to a period of his military service.

Accordingly, this issue is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA neurology examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must first determine whether the Veteran in fact has CTS or other disability affecting the wrist/forearm area.  Then, the examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability, including bilateral CTS, had its clinical onset during military service or is otherwise shown to have been incurred in or due to an event of service.  The examiner should consider and discuss in-service and post-service treatment records, the August 2008 statement from Dr. S.K.S., and the Veteran's lay history of experiencing bilateral CTS since service.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  After completing the above action, and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


